COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Agustin Calderon v. The State of Texas

Appellate case number:      01-18-00422-CR

Trial court case number:    15CR3346

Trial court:                10th District Court of Galveston County

        A jury convicted appellant, Agustin Calderon, of the offense of capital murder.
The trial court assessed appellant’s punishment at confinement for life and certified that
this is not a plea-bargain case and appellant has the right of appeal. Appellant timely filed
a pro se notice of appeal.
        Appellant’s appointed trial counsel filed a motion to withdraw. On May 2, 2018,
the trial court signed an order permitting counsel to withdraw and finding that appellant
“is indigent, and is entitled to the appointment of counsel to represent [him] on appeal.”
However, the record filed in this Court does not show that the trial court has appointed
counsel to represent appellant on appeal. And, no attorney has appeared in this Court on
appellant’s behalf.
        Based on the trial court’s finding that he is indigent, appellant is entitled to
court-appointed appellate counsel. See TEX. CODE CRIM. PROC. ANN. art. 1.051(d)(1),
26.04(p) (West Supp. 2017). Accordingly, we abate this appeal, remand the case to the
trial court, and direct the trial court to appoint counsel, at no expense to appellant, to
represent him on appeal. See id. art. 1.051(a), (c), (d)(1); 26.04(a), (b)(1), (c), (p).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s order appointing counsel to represent appellant on appeal with this Court
within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when a
supplemental clerk’s record that complies with this order is filed in this Court.
      It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                     Acting individually    Acting for the Court

Date: August 16, 2018